Citation Nr: 0903208	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-24 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD and assigned a 30 percent 
evaluation.  Effective in May 2005, the veteran has been in 
receipt of a total disability rating based on individual 
unemployability.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity.  
However, it has not been productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
correspondence dated in January 2003, the RO notified the 
veteran of the requirements for the initial claim of service 
connection to include the relative burdens of VA and the 
veteran.  Service connection was subsequently granted, and 
the veteran appealed the initial rating assigned in November 
2003.  In a claim for higher disability ratings, in cases 
such as this, where service connection has been granted and 
initial disability ratings and effective dates have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in the February 2007 Supplemental 
Statement of the Case.  The veteran was able to participate 
effectively in the processing of his claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim. Additionally, the 
veteran submitted lay statements regarding his PTSD symptoms 
without a waiver for consideration by the agency of original 
jurisdiction.  However, the statements are essentially 
duplicative of evidence already of record and proceeding with 
the claim without remand to the RO is not prejudicial to the 
veteran.  Thus, the duties to notify and assist have been 
met.



Analysis

The veteran essentially contends that his PTSD is more 
disabling than contemplated by the current 30 percent 
evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation, the maximum allowable, is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a 30 percent rating.  In an appeal of 
an initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

An April 2002 letter from a social worker at the Knoxville 
Vet Center noted that a January 2002 mental status 
examination revealed that the veteran was neat, friendly, and 
cooperative with appropriate speech.  He was oriented to 
time, place, and person.  His motor activity was relaxed and 
his judgment was fair.  There was no evidence of a thought 
disorder.  His symptoms included weekly recurring thoughts 
and dreams of Vietnam, avoidance of anything related to his 
trauma, inability to recall aspects of his trauma, isolation, 
detachment, poor sleep, being easily irritated, poor 
concentration, constant low energy, and exaggerated startle 
response.  It was noted that he suffered significant 
impairment in social and occupational functioning.  A GAF 
score of 45 was assigned.  

A May 2005 VA examination report noted that the veteran had 
been married six times with all of the marriages ending 
divorce, the longest lasting four years.  He worked part-time 
in construction which he had done for the past 35 years off 
and on.  He lived in his own house with his girlfriend and 
managed his own finances.    The veteran did not drive much 
as he got too nervous and anxious.  His social support 
included his girlfriend and one of his brothers; he had 
friends he could talk to.  His hobby was fishing or anything 
that would allow him to be by himself. 

His symptoms included trouble sleeping, recurrent nightmares 
three to four nights a week and sometimes nightly, flashbacks 
two to three times a week usually triggered by loud noises or 
other stimuli reminding him of Vietnam, and daily thoughts 
and memories about Vietnam which upset and troubled him.  It 
was noted that he was unable to watch any type of war, 
combat, or violent movies or shows.  He did not listen to the 
news, except for the weather, and did not pay attention to 
and avoided information about the Iraq war.  He had memory 
lapses/blackouts regarding Vietnam events.  He distanced 
himself from people as he preferred to be alone and did not 
go out in public.  The veteran was suspicious and wary of 
people so he rarely left the house even with his girlfriend.  
As for relationships, he had difficulty with interpersonal 
relationships as evidenced by his six failed marriages and 
his current relationship which was having trouble.   He could 
not be close to people or allow people to be close to him.  
Additionally, he had a very negative pessimistic view of the 
future.  His other symptoms included trouble with 
concentration, memory, and exaggerated startle response.  
However, he was not irritable.  He had chronic depression; he 
felt depressed every day at least for a day with sad mood, 
crying spells, insomnia, appetite fluctuation with no weight 
change, poor concentration, and lethargy and fatigue at 
times.  He denied any suicidal ideation or psychotic 
symptoms.  

On mental status examination, the examiner noted the veteran 
presented as somewhat disheveled with a stained shirt, blue 
jeans, and a ball cap who was attentive and cooperative with 
normal rate and rhythm to his speech.  He was oriented times 
four, mood was sad, and affect was blunted.  There was no 
overt thought disorder and cognitive examination was impaired 
in that he could not do serial 7's but could do the other 
tasks.  Other memory tasks were minimally intact but he could 
not remember any birthdays except his son's.   

In his assessment, the examiner noted that the veteran was 
moderately to severely impaired socially and recreationally 
with his extreme need to isolate, his suspiciousness and even 
paranoia of others, and great difficulty in maintaining any 
type of relationship with women or others who he could be 
close to.  As to vocation, he was mildly to moderately 
impaired in that he had difficulty functioning on jobs 
because of his difficulty with relationships but he had been 
able to maintain some type of work history over the past 35 
years.  It was also noted that the veteran had some social 
support, was independent of others to perform activities of 
daily living, and was capable of managing his own financial 
affairs.  A diagnosis of chronic PTSD was noted and a current 
GAF score of 45 was assigned (with the best GAF of the past 
year being 45).  

A July 2005 report from A.S. Luttrell, M.D. noted that on 
examination the veteran was shabbily dressed and leaned 
forward most of the time when he was talking.  Dr. Luttrell 
noted that rapport was easily developed, and his speech was 
slow and a bit slurred but he was understood.  He needed some 
structuring in order to keep the interview going, and was 
oriented in all spheres.  

The veteran had recurrent nightmares more than two to three 
times a week and he was unable to get a full night's sleep.  
His nightmares increased in intensity since the recent 
terrorist attacks.  He was also experiencing severe and 
frequent flashbacks, and severe startle response.  Recent 
heavy rains triggered flashbacks to Vietnam.  The veteran was 
also hypervigilant, avoided crowds, and always sat with his 
back to the wall in restaurants.  While the veteran 
experienced serious depressed moods, he minimized the extent 
of his problems with depression.  On occasion, he had 
suicidal ideation and he would stop seeing doctors without 
actually following their medical advice.  The diagnoses 
included severe and chorionic PTSD and recurrent major 
depression.  

On VA examination in June 2006, it was noted that the veteran 
was living in his own home with his girlfriend who managed 
his finances for him.  He did not drive as he was too nervous 
to do so.  He spent his day watching television with very 
limited physical activity due to his heart disability.  

As to PTSD symptoms, the veteran experienced nightmares two 
to three times a week, flashbacks twice a day, and daily 
thoughts and memories of Vietnam.  He did not watch things 
related to war, combat, or news about Iraq; and he had some 
memory loss over events in Vietnam, distanced himself from 
daily activities (did nothing but watched television) and 
people (could not tolerate crowds), and had referential 
thinking when around people in that he thought people might 
be watching him.  Additionally, it was noted that he had a 
difficult time being close to people, especially women.  He 
also had trouble sleeping daily getting two to three hours of 
interrupted sleep, trouble with concentration and memory, 
continued to be vigilant, and always watched his back when 
around people.  Also, he had an exaggerated startle response 
and continued to be irritable (verbally, not physically).  It 
was also noted that his depressive symptoms seemed a bit 
spottier; he was on medication for depression.  His other 
symptoms included insomnia, irritability, and some 
concentration problems.  The veteran also had somatic 
complaints, lethargy, and fatigue.  He denied being suicidal 
or having appetite disturbance or having any psychotic 
symptoms.  Since the last examination, he also learned to 
worry less about things. 

On mental status examination, the examiner observed that the 
veteran was casually and neatly dressed, and was attentive 
and cooperative.  His speech had normal rate and rhythm, and 
he was oriented times four.  As to mood, he was somewhat sad 
and anxious.  His affect was blunted.  He did not exhibit an 
overt thought disorder.  His cognitive examination showed 
that he could not do serial sevens and could not give the 
correct change from a $5 bill, but he was able to carry out 
other tasks.  Performance on other memory tasks seemed okay.  
The examiner noted that the veteran continued to be 
moderately to severely impaired socially and recreationally 
with his need to isolate, withdraw, being anxious when around 
people in that he had referential ideation about them, and 
isolated himself from people even when was close to them.  He 
exhibited a severe degree of interpersonal relationship 
problems.  Vocationally, he was no longer working due to his 
heart disability.  As for social support, he had his 
girlfriend and another friend.  Additionally, it was noted 
that he was independent of others to perform activities of 
daily living and was probably able to manage his own 
financial affairs with his girlfriend's assistance.  The 
examiner further noted that the veteran's PTSD symptoms had 
worsened in terms of flashbacks but his depressive symptoms 
lessened, so overall slight worsening of his current 
psychiatric status.  Diagnoses of chronic PTSD and depressive 
disorder were noted, and a GAF score of 40 was assigned.  It 
was also noted that the best GAF score of the past year was 
40. 

In support of his claim, the veteran submitted various lay 
statements from family and friends.  They indicated that the 
veteran had problems with short term memory, including 
forgetting their names; sleep; and nightmares.  They also 
indicated that he had problems with taking care of himself 
and of wanting to hurt himself. 

On review of the evidence of record, the Board finds that the 
veteran's service-connected PTSD is primarily manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships as 
contemplated by a 50 percent disability evaluation under DC 
9411.  38 C.F.R. § 4.130, DC 9411.

However, the Board does not find that the veteran's 
disability picture nearly approximate the criteria for a 70 
percent evaluation.  In this regard, GAF scores range mostly 
from 40-45.  Global Assessment of Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness." See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

Under DSM-IV, GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

The exhibited GAF scores reflect a very sever psychiatric 
impairment, but ratings are not based solely on GAF scores, 
but the exhibited psychiatric symptomatology and whether it 
meets the criteria for a higher evaluation.  The evidence 
does not demonstrate that the veteran's exhibited symptoms 
are productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful; and an 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, DC 9411.  In fact, the veteran has 
consistently denied suicidal ideation, has demonstrated 
normal speech, has been neatly dressed for the most part, 
maintained employment for 35 years, and had the support of 
his girlfriend and a friend.  As such, the Board finds that 
an evaluation in excess of 50 percent is not warranted.

In light of Fenderson, the Board has considered whether a 
staged rating is appropriate.  However, because the veteran's 
PTSD symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  The evidence demonstrates that the veteran 
is unemployed because of his heart disability and not due to 
his PTSD.  In any case, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).


ORDER

An initial 50 percent rating for PTSD is granted, subject to 
the law and regulations governing payment of monetary 
benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


